Citation Nr: 1511775	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  06-29 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a right shoulder disability prior to May 30, 2007 and from July 1, 2007 onward.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 





INTRODUCTION

The Veteran had active service from September 1999 to January 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran now resides in Puerto Rico, so the matter is now handled by the RO in San Juan, the Commonwealth of Puerto Rico.

In an August 2013 rating decision, the RO granted an increased evaluation for 100 percent for PTSD, effective January 2006.  The Board notes that the Veteran is now in receipt of the maximum rating for PTSD for the entirety of the period on appeal (and the day after he separated from service).  Therefore, the Board will not address this issue further.  

The Board notes that the Board remanded this claim in March 2013 for additional development, and that this development has been fulfilled.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected right shoulder disability was manifested by pain, including pain on motion.  

2.  The range of motion of the Veteran's right shoulder is not functionally limited  to 25 degrees from the side, and fibrous union of the humerus has not been shown or alleged.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent rating for right shoulder disability prior to May 30, 2007 and from July 1, 2007 onward have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.59, 4.71a, Diagnostic Code 5201, 5202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The claim for an initial compensable evaluation and an initial evaluation above 30 percent for the service connected right shoulder disability is a downstream issue from a rating decision dated January 2006, which established service connection for this disability and assigned the initial ratings being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 30 percent for a right shoulder disability, such noncompliance is deemed to be non-prejudicial to this specific claim.  

Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Numerous VA treatment records have been associated with the record and the Veteran has not identified any evidence that has not otherwise been obtained.  The Veteran has also provided statements and argument in support of his claim.  VA examinations were conducted in February 2007 and June 2012.  Those examinations describe the right shoulder disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").   

The Board notes that in the Veteran's most recent supplemental statement of the case (SSOC) dated August 2013, the Appeals Management Center (AMC) reported that the Veteran had a VA examination on June 8, 2013.  However, it appears that the AMC mistakenly noted the VA examination as dated June 8, 2013 instead of June 8, 2012 as indicated above.  Notably, a review of the record does not reveal any VA examination conducted on June 8, 2013.  Moreover, because an examination was actually conducted on June 8, the Board is satisfied that the record is complete.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Of note, the Veteran was offered the opportunity to testify at a hearing before the Board, but declined to do so.  
The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran filed a claim for an initial compensable evaluation for his right shoulder disability in March 2006.  In July 2007, the RO increased the Veteran's evaluation to 30 percent prior to May 30, 2007 and from July 1, 2007 onward, and to 100 percent for the month of June 2007.  The Veteran filed for an increase in these 30 percent ratings in a September 2007 notice of disagreement.  The RO denied his increase in multiple rating decisions, and the Veteran perfected an appeal as to this issue.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has evaluated the Veteran's right shoulder disability as 30 and 100 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5202.

For the purpose of rating disability from arthritis, the shoulder is considered a major joint. 38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 40 percent evaluation is assignable for limitation of motion of the arm of the major extremity to 25 degrees from the side.  A 30 percent evaluation may be assigned for limitation of motion of the arm of the major extremity midway between the side and shoulder level, and a 20 percent evaluation for the minor.  

Under 38 C.F.R. § 4.71a, DC 5202, a 50 percent evaluation may be assigned for impairment of the humerus of the major extremity with fibrous union.  A 30 percent evaluation will be assigned for recurrent dislocations of the humerus of the major extremity at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  With infrequent episodes, and guarding of movement only at the shoulder level, a 20 percent evaluation is assignable for the major extremity.  DC 5202.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I. 

The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that experiences limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that a rating in excess of 30 percent prior to May 30, 2007 and from July 1, 2007 onward for the service connected right shoulder disability is not warranted.

The Board notes that the Veteran has been afforded continuing treatment for his right shoulder disability at the San Juan VA Medical Center (VAMC) since February 2006.  

In November 2006 the Veteran testified at a RO hearing.  At that hearing he noted that he had shoulder pain and dislocation around 20 times a month.  He stated that he was using anti-inflammatory medication and was unable to raise his arm above shoulder level.  He further testified that due to his pain, he was unable to participate in daily activities such as playing ball with his son, or working strenuously.  

The Veteran was afforded a VA examination in February 2007 for his right shoulder disability.  At that examination the Veteran noted that he had experienced progressively worsening of his right shoulder pain over the years.  The examiner noted that the Veteran's dominant hand was his right hand.  The range of motion measurements were as follows: his flexion was 0 to 90 degrees, with pain beginning at 0 degrees and ending at 90 degrees.  His abduction was 0 to 90 degrees with pain beginning at 0 and ending at 90 degrees, and internal and external rotation were 0 to 45 degrees with pain beginning at 0 degrees and ending at 45 degrees.  The examiner noted that the Veteran's passive range of motion of the right shoulder was not measured because the Veteran had instability and there was a high risk of the examiner dislocating his shoulder.  The examiner noted that there existed recurrent shoulder dislocations with guarding in all movements.  The examiner also noted that the Veteran had a right shoulder MRI in October 2006 which showed a large spur originating from the humeral head, with the presence of degenerative changes along the glenoid rim.  The examiner diagnosed the Veteran with right shoulder degenerative joint disease, and found that his right shoulder disability had severe effect on his daily activities such as shopping, chores, traveling, recreational activities and exercise.  The Veteran noted that he had been unemployed since January 2006 due to his service-connected disabilities.  

In June 2007, the Veteran underwent surgery for his right shoulder.  During this period of recovery, a total temporary rating was assigned for convalescence.  

The Veteran was afforded another VA examination in June 2012.  At that examination, the Veteran noted that his condition had progressed with regard to pain and reduced range of motion of his right shoulder.  The Veteran noted that he had flare ups of his right shoulder, during which he was unable to lift heavy objects.  His flexion ended at 80 degrees, with objective evidence of painful motion at 75 degrees.  His abduction ended at 90 degrees, with objective evidence of painful motion at 85 degrees.  The examiner noted that he was able to perform repetitive use testing with 3 repetitions, but that he had functional loss following his repetitive use testing.  Specifically, he experienced less movement than normal, weakened movement, excess fatigability and pain on movement.  He had localized tenderness or pain on palpation of the right shoulder, and he had guarding of the right shoulder.  His muscle testing of the right shoulder showed active movement against some resistance.  The Veteran showed weakness when tested with the "empty can test," and was unable to perform the external rotation strength test.  The examiner noted that the Veteran showed a history of recurrent dislocation and a history of frequent episodes of guarding of the right shoulder.  The Veteran was not noted to have any impairment of the clavicle or scapula, but was noted to have had degenerative arthritis of the right shoulder.  The examiner noted that the Veteran's shoulder condition impacted his ability to work.  

In 2010 and 2011 the Veteran visited the San Juan VAMC a number of times, specifically for chronic pain and recurring dislocations of his right shoulder.  An MRI conducted in September 2011 noted that the Veteran had a moderate thickening in some of his shoulder tendons, with no significant rotator cuff muscle atrophy.  

Given the evidence of record, the Board finds that a disability rating in excess of 30 percent prior to May 30, 2007 and from July 1, 2007 onward, is not warranted.  In this regard, the competent and probative evidence does not demonstrate that there was arm limitation of 25 degrees from the side, or that there was any fibrous union in the Veteran's right humerus.  The Board notes that in the Veteran's VA examinations, his abduction (how far his arm can extend upwards from the side) has never been restricted to less than 90 degrees; specifically, at this February 2007 and June 2012 examinations the Veteran's abduction ended at 90 degrees.  Further, the Board notes that there is no mention in either examination of the Veteran having any fibrous union of the right humerus.  The examiners in both the February 2007 and June 2012 examinations both acknowledged that the Veteran experienced frequent episodes of dislocation and guarding of all arm movements, but this warrants only a 30 percent rating, which the Veteran currently has.  

Therefore, the Board finds that the Veteran's right shoulder range of motion does not warrant an increased evaluation for the periods specified.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).  The Board recognizes the Veteran's complaints of functional loss as a result of his shoulder disability, notably his pain.  However, the Veteran was still able to demonstrate range of motion that greatly exceeded 25 degrees from the side, even after repetitive motion testing.  While the Veteran quietly likely would experience difficulty with work over the head, this would be expected as the schedular rating that is assigned assumes that the use of the Veteran's shoulder is limited to midway between his side and shoulder level. 

In this regard, the competent medical evidence of record does not indicate sufficient functional loss based on the Veteran's complaints to warrant an increased schedular rating.  

The Board acknowledges that the Veteran's range of motion is at times painful, but even if abduction was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran has been consistently shown to be able to move his arm up from the side to 90 degrees, in spite of pain, and it has not been shown that other symptoms such as weakness or fatigability have so functionally limited the Veteran's range of motion so as to warrant a rating in excess of 30 percent.  

The Board has also considered the Veteran's statements that his disability is worse than the 30 percent rating he currently receives.  It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board acknowledges that through the submission of statements, the Veteran has reported increasing right shoulder pain which causes him difficulty in lifting heavy things, and he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  He is not, however, competent to identify a specific level of disability of his right shoulder disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's right shoulder disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned 30 and 100 percent ratings in effect during the appeal period.  Of note, the Veteran's complaints have been considered and weighed in considering whether the Veteran's range of motion was more functionally limited than shown at the VA examinations.

In light of the above, the claim for a higher schedular rating for the Veteran's right shoulder disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5201 and 5202, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain, limitation of motion, and recurrent dislocation.  See 38 C.F.R. § 4.71a.  The 30 percent rating under Diagnostic Code 5201 and 5201 were granted based on recognition of the Veteran's symptomatic disability characterized by pain and limitation of motion.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's right shoulder related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right shoulder disability with pain and limitation of motion, and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of his service connected shoulder disability.  Thus, the Board finds that Rice is inapplicable. 


ORDER

An initial evaluation in excess of 30 percent prior to May 30, 2007 and from July1, 2007 onward, for the service-connected right shoulder disability is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


